DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 9/22/2021.
Claims 1-2, 5, 14, and 22 have been amended and are hereby entered.
Claim 23 has been added.
Claims 6, 15, and 18 have been canceled.
Claims 1-5, 7-14, 16-17, and 19-23 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Objections
The present amendments to the abstract, specification, and claims obviate the previous objections thereto; therefore, they are withdrawn.  
Claim Interpretation
Applicant argues that 112(f) should not be invoked because the claim language does not recite “means” or “means for,” and because the specification includes a disclaimer stating in part that “the limitations of the following claims are not written in means-plus-function format and are not intended to be interpreted based on 35 U.S.C. § 112(f)…”  Regarding the lack of “means” or “means for” in the claim language, as explained in the previous Office Action, this is 
Claim Rejections – 35 USC § 112
Applicant traverses the previous 112(a) written description rejection of the following language from Claim 13:  “wherein the portfolio of variable price offerings include variable Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005).  Applicant appears to read this language as an invitation to ignore the 112(a) written description standards for dependent claims, which is certainly not the case.  In Capon, this language is written in relation to an argument as to whether each species of a genus claim need be shown in the specification to be effective for the intended purposes of the genus (in that case, whether every nucleotide combination covered by the scope of the claims would be effective for the purposes of the chimaeric DNA combinations).  The applicant had provided written description support for some but not all possible combinations, as well as providing for evaluation of the effectiveness of combinations not explicitly described.  Applicant’s quoted language was the court saying that this level of description was sufficient to meet the written description standards of 112(a) in that scenario.  The present situation is not analogous to that of Capon.  Rather, in Capon, the inventor met the written description standard for what was claimed, but not for every possible permutation of the claim.  Here, though Applicant does not have to provide evidence of possession of every possible permutation of the claimed “variable prices determined through probability of achieving at least one of the increased revenue, increased profit, or increased load factor,” Applicant still does have to provide such evidence for what is claimed in this limitation.  Applicant must provide sufficient disclosure to evidence possession of the claimed step at the time of filing, regardless of whether the written 
Applicant additionally provides the following quote:  “The function of the description requirement is to ensure that the inventor had possession of, as of the filing date of the application relied upon, the specific subject matter later claimed by him; how the specification accomplishes this is not material.  The claimed subject matter need not be described in haec verba to satisfy the description requirement.”  In re Herschler, 591 F.2d 693, 700-701 (CCPA 1979).  Examiner is confused as to the purpose of providing this quote, as the previous Office Action points out that the claim language repeats language from the specification nearly verbatim.  As such, this quote seems to agree with Examiner’s previous 112(a) rejection rather than refute it.  Further, the previous Office Action pointed out this similarity of drafting not to indicate that there was anything wrong with the drafting, but rather that the specification provides no further evidence of possession of this concept beyond what is present in the claim itself.  For the reasons above, in the previous Office Action, and in the sustained 112(a) rejection below, the specification fails to provide sufficient disclosure relating to this claimed step to meet the written description requirements of 112(a) (summarily, the step is not described in sufficient detail such that one of ordinary skill in the art could reasonably conclude that Applicant had possession of this step at the time of filing).
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.

Applicant next argues that “[f]urther, a human being cannot merely perform automatic operations, or output a communication signal,” seemingly arguing against the categorization of certain limitations (including the newly presented “outputs a communication signal…” 
Finally, Applicant points to Paragraph 0063 of the specification regarding the invention “allow[ing] large amounts of data to be quickly and efficiently analyzed by a computing device,” as well as stating that “[a] human being would be incapable of efficiently analyzing such vast amounts of data in such a short time” and similar assertions.  Firstly, there is nothing in the claims that requires the analyzing, organizing, etc. of the asserted “vast amounts of data” (e.g., the portfolio of seat configuration options may be limited to two potential configurations as presently claimed), nor would this prevent the limitations categorized as mental processes from being so categorized if this was embodied in the claims.  More fundamentally, these assertions, regarding the improved efficiency and performance of the claimed system over the claimed Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first argues that the Bossert reference fails to disclose “reconfiguring seat layouts within an internal cabin of an aircraft, such as for a scheduled trip,” asserting that “the practical, maintenance, and other such considerations for reconfiguring a dining area and/or hotel room are vastly different than for an aircraft,” and concluding that “Bossert does not logically deal with reconfiguration of various seats and monuments within an aircraft” and “[o]ne of ordinary skill in the art would not look to Bossert to arrive at the limitations of the pending claims.”  Firstly, Bossert is not cited against this function alone, but in combination with the Savian reference.  Applicant’s assertion amounts to a spurious argument in the form of a piecemeal analysis of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  Further, Applicant’s discussion of the various considerations of reconfiguring seats on an aircraft rather than another setting (and thus that Bossert and Savian are not “analogous KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  Further, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.”  Id. at 401, 1396.  Bossert is analogous art as it relates to the same field of endeavor (e.g., a method for determining a layout of a space).  One of ordinary skill in the art (including ordinary creativity) would be perfectly capable of applying the iterative space layout determination method of Bossert to another field of endeavor, such as for the internal cabin of an aircraft, including the particular considerations of this new field (such as those described in Savian).  
Applicant next argues that Savian “seemingly relates to design of an aircraft during the manufacturing stage for a customer, such as an airline entity,” presumably arguing that Savian likewise does not disclose a layout for an internal cabin particularly “for a scheduled trip of the aircraft.”  Examiner disagrees.  In at least Paragraph 0067 of Savian, repeatedly cited to in the previous and present rejections, various parameters for a particular flight are used to determine a final configuration for the internal cabin, such as “the duration of the flight…, the number of passengers on a given flight, the number of seats required, etc.”  This clearly indicates that the internal cabin is being designed for a particular flight rather than merely for delivery to a customer such as an airline entity.  A reference need not use identical language to disclose a claimed feature.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“storing with…a seat configuration determination control unit,” providing, automatically by the seat configuration determination control unit, a portfolio…,” iteratively updating, automatically by the seat configuration determination unit, the portfolio…,” “determining, by the seat configuration determination control unit, a final seat configuration…,” and “outputting, automatically by the seat configuration determination control unit, a communications signal…” of Claim 22 (as well as the dependent claims thereof); 
“a booking system in communication with the seat configuration determination control unit, wherein the reservations are input into the booking system” of Claim 3; and 
“receiving the reservations from a booking system in communication with the seat configuration determination control unit” of Claims 16 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 discloses “wherein the portfolio of variable price offerings include variable prices determined through probability of achieving at least one of increased revenue, increased 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, 16-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 22 contain the term “the set seat configuration.”  This term lacks antecedent basis, as no seat configuration is previously claimed to be set in these claims.  For the purposes of this examination, “the set seat configuration” will be interpreted as “the final seat configuration.”  Claims 2-5, 7-13, 16-17, 19-21, and 23 are rejected due to their dependence upon Claims 1 or 14.  
Claims 1 and 14 contain both of the terms “the portfolio of seat configuration options” and “the portfolio of seat configurations.”  The term “the portfolio of seat configurations” lacks antecedent basis, as no “a portfolio of seat configurations” is previously disclosed.  The claims are indefinite because the difference between these terms is unclear as drafted.  By ordinary canons of construction, terms drafted differently must be given different meanings.  However, in light of the specification, these terms will be interpreted as the same for the purposes of this examination.  Examiner notes that only “the portfolio of seat configuration options” occurs in the dependent claims and independent Claim 22.  Claims 2-5, 7-13, 16-17, 19-21, and 23 are rejected due to their dependence upon Claims 1 or 14.  
Claims 8-9 and 20-21 each the term “a final seat configuration.”  As drafted, it is unclear whether these final seat configurations are intended to relate back to the disclosed “a final seat configuration” of Claims 1 and 14 respectively.  For the purposes of this examination, this term will be interpreted as “the final seat configuration.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, 16-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 14, the limitation of a seat configuration determination control unit including one or more processors, wherein the seat configuration determination control unit automatically provides a portfolio of seat configuration options for the scheduled trip of 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a seat configuration management system; a seat 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, and generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the limitation categorized as insignificant extra-solution 
Regarding Claim 22, the limitations of receiving reservations for a scheduled trip of the aircraft from a booking system in communication with the seat configuration determination control unit; providing, automatically by the seat configuration determination control unit, a portfolio of seat configuration options for the scheduled trip of the aircraft, wherein each of the portfolio of seat configuration options differs from one another; and outputting, automatically by the seat configuration determination control unit, a communication signal regarding the final seat configuration, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall within at least the subcategory of commercial or legal interactions.  Additionally, the limitations of storing seat configuration options data regarding the aircraft in an aircraft seat configuration database in communication with a seat configuration determination control unit; iteratively updating, automatically by the seat configuration determination control unit, the portfolio of seat configuration options based on the reservations for the scheduled trip, wherein said iteratively updating continues until a seat reconfiguration deadline is reached; and determining, by the seat configuration determination control unit, a final seat configuration for the scheduled trip through said iteratively updating, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, but for any recited computer components, the activity described in these limitations encompass observations, 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an aircraft seat configuration database; a seat configuration determination control unit; a booking system; wherein each of the portfolio of seat configuration options comprises locations of seats and monuments within the internal cabin, and information regarding seat tracks, seat track fittings, power and data wiring, and passenger service units; and wherein the internal cabin of the aircraft is configured according to the final seat configuration.  An aircraft seat configuration database, a seat configuration determination control unit, and a booking system amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Wherein the internal cabin of the aircraft is configured according to the final seat configuration amounts to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Wherein each of the portfolio of seat configuration options comprises locations of seats and monuments within the internal cabin, and information regarding seat tracks, seat track fittings, power and data wiring, and passenger service units amounts to no more than generally linking the use of a judicial 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, and generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the limitation categorized as insignificant extra-solution activity is well-understood, routine, and conventional in view of Paragraphs 0003-0004 of the specification of the present application, describing typical activity in relation to reconfigurations of commercial aircraft.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 2-5, 7-13, 16-17, 19-21, and 23, describing various additional limitations to the system of Claim 1 or the method of Claim 14, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 14 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses the automatic determination of a final seat configuration for the scheduled trip by, at least in part, iteratively updating the portfolio of seat configuration options (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claim 3 discloses a booking system in communication with the seat configuration determination control unit, wherein the reservations are input into the booking system (merely uses a computer as a tool to perform an abstract idea), which does not integrate the claim into a practical application.  
Claims 4 and 17 disclose an aircraft seat configuration database in communication with the seat configuration determination control unit, wherein the aircraft seat configuration database stores seat configuration options data regarding the aircraft (merely using a computer as a tool to perform an abstract idea), which does not integrate the claims into a practical application.
Claims 5 and 23 disclose the portfolio of seat configuration options further comprises sizes of seats within the internal cabin (narrowing the field of use), which does not integrate the claims into a practical application. 
Claims 7 and 19 disclose the seat configuration determination control unit iteratively updates the portfolio of seat configuration options until a seat reconfiguration deadline is reached (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 8 and 20 disclose the seat configuration determination control unit adjusts rows of a final seat configuration based on one or more defined seat assignments (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 9 and 21 disclose the seat configuration determination control unit assigns one or more seat assignments after a final seat configuration is determined (an abstract idea 
Claim 10 discloses the seat configuration determination control unit iteratively updates the portfolio of seat configuration options at predetermined time intervals (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application. 
Claim 11 discloses the seat configuration determination control unit iteratively updates the portfolio of seat configuration options upon receipt of each of the reservations (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.
Claim 12 discloses the portfolio of seat configuration options includes a portfolio of variable price offerings of seats with variable seat attributes including seat pitch, legroom, recline range, seat width, armrest width, proximate window, proximate aisle, proximate cross-aisle, proximate bulkhead, seat location in an interior arrangement, handicap friendly features, and child friendly features (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 13 discloses the portfolio of variable price offerings include variable prices determined through probability of achieving at least one of increased revenue, increased profit, or increased load factor (an abstract idea in the form of a mental process and a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 16 discloses receiving the reservations from a booking system in communication with the seat configuration determination control unit (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert (PGPub 20090292566) (hereafter, “Bossert”) in view of Savian et al (PGPub 20160180017) (hereafter, “Savian”) and Mitchell et al (PGPub 20060032979) (hereafter, “Mitchell”).   
Regarding Claims 1 and 14, Bossert discloses a seat configuration management system/method for determining a seat configuration (¶ 0003, 0009, 0013; system analyzes alternate physical arrangements of infrastructure, including seats, to select a target physical arrangement).  Bossert does not explicitly disclose but Savian does disclose wherein the determined seat configuration is of an internal cabin of an aircraft for a scheduled trip of the aircraft (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  
Bossert additionally discloses a seat configuration determination control unit including one or more processors, wherein the seat configuration determination control unit automatically provides a portfolio of seat configuration options, wherein each of the portfolio of seat configuration options differs from one another (¶ 0003-0004, 0012-0013, 0035-0036, 0046-0047, 0050, 0088; Fig. 1; apparatus contains a database; database may store any number of candidate table configurations; each table has an associated seat capacity).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration options are for a scheduled trip of the aircraft, and wherein each of the portfolio of seat configuration options differs from one another (¶ 0002, 0009, 0066-0067; layout of passenger accommodations (LOPA); list of all possible aircraft component configurations).
Bossert additionally discloses wherein each of the portfolio of seat configurations comprises information regarding objects within an area (¶ 0050, 0074-0075; system contains a 
Bossert additionally discloses wherein the seat configuration determination control unit automatically iteratively updates the portfolio of seat configuration options based on reservations (¶ 0047-0048, 0059-0061, 0072; Figs. 3-4, 7; upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations; configurations which are not feasible based on the reservation information are changed from "open" to "closed").  Bossert does not explicitly disclose but Savian does disclose wherein the reservations are for the scheduled trip (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).
Bossert additionally discloses wherein the seat configuration determination control unit determines a final seat configuration in response to said iteratively updating (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon 
Bossert additionally discloses wherein a space is configured according to the final seat configuration (¶ 0010; Fig. 3; physical arrangement of the restaurant may be transformed to the target physical arrangement).  Bossert does not explicitly disclose but Savian does disclose said space being the internal cabin of the aircraft (Abstract; ¶ 0002, 0066; optimizing an aircraft interior solution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the airplane configuration functionality of Savian with the seat configuration determination system of Bossert because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Savian are applicable to the base device (Bossert), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional hardware considerations of Mitchell with the seat configuration determination KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0001 and 0024, the invention of Mitchell is disclosed for use in an interior cabin configuration determination system such as that of Bossert and Mitchell.  One of ordinary skill in the art would recognize the advantages of providing additional potential configurations stemming from considering more hardware (such as seat tracks, seat track fittings, power and data wiring, and passenger service units).  
Regarding Claim 2, Bossert in view of Savian and Mitchell discloses the limitations of Claim 1.  Bossert additionally discloses wherein the seat configuration determination control unit automatically determines the final seat configuration by, at least in part, iteratively updating the portfolio of seat configuration options (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration is for the scheduled trip (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 3, Bossert in view of Savian and Mitchell discloses the limitations of Claim 1.  Bossert additionally discloses a booking system in communication with the seat configuration determination control unit, wherein the reservations are input into the booking system (¶ 0035, 0046-0048, 0074; Figs. 1, 3-4; system contains both a yield management 
Regarding Claims 4 and 17, Bossert in view of Savian and Mitchell discloses the limitations of Claims 1 and 14.  Bossert additionally discloses an aircraft seat configuration database in communication with the seat configuration determination control unit (¶ 0035, 0074; Fig. 1; system contains both a yield management calculation module for determining seat arrangements and databases for storing candidate configurations and reservations).  Bossert does not explicitly disclose but Savian does disclose wherein the aircraft seat configuration database stores seat configuration options data regarding the aircraft (¶ 0009, 0012; Fig. 1; software modules contain aircraft layout configurations corresponding to aircraft type).  The motivation to combine remains the same as for Claim 1.  
Regarding Claims 9 and 21, Bossert in view of Savian discloses the limitations of Claims 1 and 14.  Bossert additionally discloses wherein the seat configuration determination control unit assigns one or more seat assignments after a final seat configuration is determined (¶ 0059-0066; illustrative example explains scenario in which there are two configuration options, only one of which is available in particular time periods (a "final" configuration for each time period), and the system accepts and assigns additional reservations for which there are sufficient open tables/seats to accommodate said reservations).
Regarding Claim 11, Bossert in view of Savian and Mitchell discloses the limitations of Claim 1.  Bossert additionally discloses wherein the seat configuration determination control unit iteratively updates the portfolio of seat configuration options upon receipt of each of the reservations (¶ 0033, 0059, 0072; "For example, both table assignments and the table 
Regarding Claim 16, Bossert in view of Savian and Mitchell discloses the limitations of Claim 14.  Bossert additionally discloses receiving the reservations from a booking system in communication with the seat configuration determination control unit (¶ 0009, 0035, 0046-0048, 0074; Figs. 1, 3-4; system contains both a yield management calculation module for determining seat arrangements and databases for storing candidate configurations and received reservations).
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Mitchell, and McCartney (US 9,633,402) (hereafter, “McCartney”).  
Regarding Claims 5 and 23, Bossert in view of Savian and Mitchell discloses the limitations of Claim 14.  Bossert additionally discloses wherein the portfolio of seat configuration options comprises information regarding seats within an area (¶ 0050, 0074-0075; system contains a table configuration database, which includes indices for location placement and seat capacity).  Bossert, Savian, and Mitchell do not explicitly disclose but McCartney does disclose wherein the seat information includes sizes of seats within the internal cabin (McCartney:  Column 19, lines 10-14; Column 26, line 59 through Column 27, line 12; Column 29, lines 40-48; Column 30, lines 26-50; seat width/length/size, size information, said information stored in a database of the system).  
.  
Claims 7, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Mitchell, and Boies et al (PGPub 20020082878) (hereafter, “Boies”).  
Regarding Claims 7 and 19, Bossert in view of Savian and Mitchell discloses the limitations of Claims 1 and 14.  Bossert additionally discloses wherein the seat configuration determination control unit iteratively updates the portfolio of seat configuration options until a final seat configuration is reached (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations).  Neither Bossert nor Savian nor Mitchell explicitly disclose but Boies does disclose wherein the final seat configuration is reached at a seat reconfiguration deadline (Abstract; ¶ 0020; seating 
The motivation to combine the references of Bossert, Savian, and Mitchell remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the iteration deadline functionality of Boies with the seat configuration determination system of Bossert, Savian, and Mitchell because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Boies are applicable to the base device (Bossert, Savian, and Mitchell), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 22, Bossert discloses a seat configuration management method for determining a seat configuration (¶ 0003, 0009, 0013; system analyzes alternate physical arrangements of infrastructure, including seats, to select a target physical arrangement).  Bossert does not explicitly disclose but Savian does disclose wherein the determined seat configuration is of an internal cabin of an aircraft for a scheduled trip of an aircraft (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).
Bossert additionally discloses storing seat configuration options data regarding the space in a seat configuration database in communication with a seat configuration determination control unit (¶ 0035, 0074; Fig. 1; system contains both a yield management 
Bossert additionally discloses receiving reservations for an event from a booking system in communication with the seat configuration determination control unit (¶ 0009, 0035, 0046-0048, 0074; Figs. 1, 3-4; system contains both a yield management calculation module for determining seat arrangements and databases for storing candidate configurations and received reservations).  Bossert does not explicitly disclose but Savian does disclose wherein the event is a scheduled trip of the aircraft (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  
Bossert additionally discloses providing, automatically by the seat configuration determination control unit, a portfolio of seat configuration options comprising information about objects within an area, wherein each of the portfolio of seat configuration options differs from one another (¶ 0002-0003, 0012-0013, 0035-0036, 0046-0047, 0050, 0088; Fig. 1; apparatus contains a database; database may store candidate table configurations; each table has an associated seat capacity).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration options are for the scheduled trip of the aircraft and wherein the portfolio of seat configuration options comprises locations of seats and monuments within the internal cabin, and wherein each of the portfolio of seat configuration options differs from one another (Abstract; ¶ 0002, 0009, 0066-0068, 0087-0088; layout of passenger 
Bossert additionally discloses iteratively updating, automatically by the seat configuration determination control unit, the portfolio of seat configuration options based on the reservations (¶ 0047-0048, 0059-0061, 0072; Figs. 3-4, 7; upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations; configurations which are not feasible based on the reservation information are changed from "open" to "closed").  Bossert does not explicitly disclose but Savian does disclose wherein the reservations are for a scheduled trip (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  Neither Bossert nor Savian explicitly disclose but Boies does disclose wherein said iteratively updating continues until a seat reconfiguration deadline is reached (Abstract; ¶ 0020; seating arrangements may be shifted/reassigned and are finalized at a predetermined time prior to the flight's departure).  
Bossert additionally discloses determining, by the seat configuration determination control unit, a final seat configuration through said iteratively updating (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible 
Bossert does not explicitly disclose but Savian does disclose outputting, automatically by the seat configuration determination control unit, a communication signal regarding the final seat configuration (Abstract; ¶ 0002, 0011, 0062, 0064, 0066-0067, 0073; layout of passenger accommodations (LOPA); provides an output of the optimal layout, said output transmitted across a network to be presented to a user on a display).  
Bossert additionally discloses wherein a space is configured according to the final seat configuration (¶ 0010; Fig. 3; physical arrangement of the restaurant may be transformed to the target physical arrangement).  Bossert does not explicitly disclose but Savian does disclose said space being the internal cabin of the aircraft (Abstract; ¶ 0002, 0066; optimizing an aircraft interior solution).
The motivation to combine remains the same as for Claim 7.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Mitchell, and Hildebrand et al (PGPub 20200250604, claiming the benefit of PCT/EP2018/062238 (filed 5/11/2018) and foreign priority to EP 17192397.2 (filed 9/21/2017)) (hereafter, “Hildebrand”).  
Claims 8 and 20, Bossert in view of Savian and Mitchell discloses the limitations of Claims 1 and 14.  Neither Bossert nor Savian nor Mitchell explicitly discloses but Hildebrand does disclose wherein the seat configuration determination control unit adjusts rows of a seat configuration based on one or more defined seat assignments (¶ 0076; Claim 33; the position of rows can be changed depending on the booking information of the seats in the respective row).  Bossert additionally discloses wherein the seat configuration is a final seat configuration (¶ 0033; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request").
The motivation to combine the references of Bossert, Savian, and Mitchell remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the row shifting functionality of Hildebrand with the seat configuration determination system of Bossert, Savian, and Mitchell because Hildebrand teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0018 and 0055, the invention of Hildebrand is disclosed for use in a seat configuration determination system such as that of Bossert, Savian, and Mitchell.  Particularly, one of ordinary skill in the art would find it advantageous to shift rows of seats while adjusting the placement of seats within the internal configuration of an aircraft.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Mitchell, and Lele et al (PGPub 20120010912) (hereafter, “Lele”).  
Claim 10, Bossert in view of Savian and Mitchell discloses the limitations of Claim 1.  Neither Bossert nor Savian nor Mitchell explicitly disclose but Lele does disclose wherein the system performs an operation at predetermined time intervals (¶ 0080; algorithm could be run periodically, e.g., hourly, daily, etc.).  Bossert additionally discloses wherein the operation is the seat configuration determination control unit iteratively updating the portfolio of seat configuration options (¶ 0047-0048, 0059-0061, 0072; Figs. 3-4, 7; upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations; configurations which are not feasible based on the reservation information are changed from "open" to "closed").
The motivation to combine the references of Bossert, Savian, and Mitchell remains the same as for Claim 1. It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the interval repetition functionality of Lele with the seat configuration determination system of Bossert, Savian, and Mitchell because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lele are applicable to the base device (Bossert, Savian, and Mitchell), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Mitchell, Sunshine et el (PGPub 20170109662) (hereafter, “Sunshine”), McCartney, Lin .  
Regarding Claim 12, Bossert in view of Savian and Mitchell discloses the limitations of Claim 1.  Neither Bossert nor Savian nor Mitchell explicitly disclose but Sunshine does disclose wherein the portfolio of seat configuration options includes a portfolio of variable price offerings of seats with variable seat attributes (¶ 0025, 0121, 0163; seats are priced based on rules; rules consider seating aspects and locations).  Neither Bossert nor Savian nor Mitchell nor Sunshine explicitly disclose but McCartney does disclose wherein seat attributes include seat pitch, legroom, recline range, seat width, armrest width, proximate window, proximate aisle, proximate bulkhead, seat location in an interior arrangement, and child friendly features (Column 1, line 25 through Column 4, line 22; Column 17, line 51 through Column 18, line 22; Column 19, lines 15-28; Column 21, lines 1-4; Column 40, lines 43-64; seat width, armrest width, pitch, window seat, aisle seat, front/back/exit-row seat, maximal seat recline angle, a contour of the overhead cabin, a height from the seat to the overhead cabin, child friendly).  Neither Bossert nor Savian nor Mitchell nor Sunshine nor McCartney explicitly disclose but Lin does disclose wherein seat attributes include proximate cross-aisle (¶ 0004; when purchasing multiple seats, considers whether they cross an aisle).  Neither Bossert nor Savian nor Mitchell nor Sunshine nor McCartney nor Lin explicitly discloses but Park does disclose wherein seat attributes include handicap friendly features (wherein seat attributes include handicap friendly features).  
The motivation to combine the references of Bossert, Savian, Mitchell, and McCartney remains the same as for Claim 5.  It further would have been obvious to one of ordinary skill in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sunshine are applicable to the base device (Bossert, Savian, Mitchell, and McCartney), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the seat characteristics of Lin with the seat configuration determination system of Bossert, Savian, Mitchell, Sunshine, and McCartney because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lin are applicable to the base device (Bossert, Savian, Mitchell, Sunshine, and McCartney), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the seat characteristics of Park with the seat configuration determination system of Bossert, Savian, Mitchell, Sunshine, McCartney, and Lin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Park are applicable to the base device (Bossert, Savian, Mitchell, Sunshine, McCartney, and Lin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Mitchell, Sunshine, McCartney, Lin, Park, and Gorin et al (PGPub 20150294264) (hereafter, “Gorin”).
Regarding Claim 13, Bossert in view of Savian, Mitchell, Sunshine, McCartney, Lin, and Park disclose the limitations of Claim 12.  None of the aforementioned references explicitly disclose but Gorin does disclose wherein the portfolio of variable price offerings include variable prices determined through probability of achieving at least one of increased revenue, increased profit, or increased load factor (¶ 0027, 0034; adjusts the number of seats in varying fare classes (prices) by a percentage to increase future revenue/meet a target load factor).
The motivation to combine the references of Bossert, Savian, Mitchell, Sunshine, McCartney, Lin, and Park remains the same as for Claim 12.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the pricing techniques and purposes of Gorin with the seat configuration determination system of Bossert, Savian, Mitchell, Sunshine, McCartney, Lin, and Park because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Gorin are applicable to the base device (Bossert, Savian, 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200334586 – “Autonomous and Integrated System, Method and Computer Program for Dynamic Optimisation and Allocation of Resources for Defined Spaces and Time Periods,” Petroulas, disclosing a system for adjusting and optimizing the locations of seats within a space
US 7,028,304 – “Virtual Line Replaceable Unit for a Passenger Entertainment System, Method and Article of Manufacture,” Weinberger et al, disclosing a system for storing and selecting between many different seating configurations for an aircraft
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628